Case 1:21-cr-00208-APM Document 24-4 Filed 06/17/21 Page 1 of 3

 

HIBIT “D”
Case 1:21-cr-00208-APM Document 24-4 Filed 06/17/21 Page 2 of 3
“kh. x borne 44

{ Mr. Russell Ancrum
Supervisor
Gun Hill Resident Patrol
711 Magenta Street, #12B
Bronx, New York, 10467

April 15, 1997

Mayor Rudolph Giuliani : co

City Hall
New York, New York 10007

Dear Mr. Mayor:

I am Resident Patro! Supervisor at Gun Hill Houses located in the North Bronx.

I am writing to let you know what a great job the Residents at Gun Hill think your officers are

doing.

Police Officer Webster and Police Officer Morales have demonstrated to us that
they are concerned about the quality of life in our community. They are always courteous and

7”

ready to respond to any situation. -«

Just as we speak out when we think there is a problem in our community with the
police officers, we are writing to give Police Officer Webster end Police Officer Morales the

praise that they so richly deserve.

 

BE) PREC COMMARD BULLETIN BOARD
(CO PREG: Su AAND PERSONNEL FOLDER

ere tt
fata: Urigtnel Bocusants Have Been
y .? 4m Tursonneal Folger at
Pericrmance Evaluation Esction)}

 

 
Case 1:21-cr-00208-APM Document 24-4 Filed 06/17/21 Page 3 of 3

mF

m-

Thank you for your attention.

Sincere]

Qual i hig LA

Russell Ancrum
Resident Patrol Supervisor

ce: Mr. Howard Safir
Police Commissioner
NYC. Police Department
1 Police Plaza
New York, New York 10038

 

 

 

Wee. a Delft.

Srzot Laine

Calegch , tong me

 

 
